UNITEDSTATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 1, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 1-37917 BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 20-4663833 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1830 Route 130 North Burlington, New Jersey 08016 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (609)387-7800 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer¨Accelerated filer¨Non-accelerated filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of December 1, 2007, the registrant had 1,000 shares of common stock outstanding (all of which are owned by Burlington Coat Factory Holdings, Inc., our holding company) and are not publicly traded. BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC. AND SUBSIDIARIES INDEX Part I - Financial Information: Page Item 1. Financial Statements (unaudited): Condensed Consolidated Balance Sheets as of December 1, 2007 and June 2,2007 3 Condensed Consolidated Statements of Operations - Six and Three Months Ended December 1, 2007 and December 2, 2006 4 Condensed Consolidated Statements of Cash Flows - Six Months Ended December 1, 2007 and December 2, 2006 5 Notes to Condensed Consolidated Financial Statements 7 Item 2.Management's Discussion and Analysis ofResults of Operations and Financial Condition 23 Item 3.Quantitative and Qualitative DisclosuresAbout Market Risk 31 Item 4.Controls and Procedures 32 Part II - Other Information: 33 Item 1.Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Submission of Matters to Vote of Security Holders 33 Item 5. Other Information 33 Item 6. Exhibits 34 SIGNATURES 35 ***** 2 PartI. FINANCIAL INFORMATION Item 1. Financial Statements BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (All amounts in thousands) December 1, 2007 June 2, 2007 ASSETS Current Assets: Cash and Cash Equivalents $ 42,815 $ 33,878 Restricted Cash and Cash Equivalents 2,719 2,753 Accounts Receivable - Net 41,051 30,590 Merchandise Inventories 870,934 710,571 Deferred Tax Assets 34,436 35,143 Prepaid and Other Current Assets 42,067 34,257 Income Tax Receivable 3,655 1,109 Assets Held for Disposal 6,990 35,073 Total Current Assets 1,044,667 883,374 Property and Equipment (Net of Accumulated Depreciation) 961,072 948,334 Tradenames 526,300 526,300 Favorable Leases (Net of Accumulated Amortization) 565,868 574,879 Goodwill 46,219 46,219 Other Assets 55,522 57,415 Total Assets $ 3,199,648 $ 3,036,521 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts Payable $ 626,052 $ 395,375 Other Current Liabilities 215,900 198,627 Current Maturities of Long Term Debt 1,584 5,974 Total Current Liabilities 843,536 599,976 Long Term Debt 1,399,401 1,456,330 Other Liabilities 124,277 48,447 Deferred Tax Liability 488,966 551,298 Commitments and Contingencies 3 Stockholders' Equity: Common Stock - - Capital in Excess of Par Value 455,467 454,935 Accumulated Deficit (111,999 ) (74,465 ) Total Stockholders' Equity 343,468 380,470 Total Liabilities and Stockholders' Equity $ 3,199,648 $ 3,036,521 See Notes to Condensed Consolidated Financial Statements. BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (All amounts in thousands) Six Months Ended Three Months Ended December 1, 2007 December 2, 2006 December 1, 2007 December 2, 2006 REVENUES: Net Sales $ 1,625,335 $ 1,641,613 $ 946,566 $ 984,767 Other Revenue 15,863 19,554 9,085 12,134 1,641,198 1,661,167 955,651 996,901 COSTS AND EXPENSES: Cost of Sales (Exclusive of Depreciation and Amortization)Amortization) 1,000,938 1,027,383 557,163 600,469 Selling and Administrative Expenses 529,288 534,641 278,401 287,581 Depreciation 61,602 69,574 30,845 34,590 Amortization 21,380 21,822 10,629 10,889 Interest Expense 66,910 70,630 33,685 35,216 Impairment Charges 7,379 3,677 6,826 3,677 Other (Income), Net (2,501 ) (1,663 ) (1,849 ) (682 ) 1,684,996 1,726,064 915,700 971,740 (Loss) Income Before Income Tax (Benefit)Expense (43,798 ) (64,897 ) 39,951 25,161 Income Tax (Benefit)Expense (16,576 ) (24,836 ) 16,778 13,414 Net (Loss) Income $ (27,222 ) $ (40,061 ) $ 23,173 $ 11,747 See Notes to Condensed Consolidated Financial Statements. 4 BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (All amounts in thousands) Six Months Ended December 1, 2007 December 2, 2006 OPERATING ACTIVITIES Net Loss $ (27,222 ) $ (40,061 ) Adjustments to Reconcile Net Loss to Net Cash Provided by Operating Activities: Depreciation 61,602 69,574 Amortization 21,380 21,822 Impairment Charges 7,379 3,677 Accretion 6,605 5,759 Interest Rate Cap Contract - Adjustment to Market 51 1,675 Provision for Losses on Accounts Receivable 1,324 1,460 Provision for Deferred Income Taxes (13,303 ) (25,602 ) Loss on Disposition of Fixed Assets and Leaseholds 807 91 Stock Option Expense and Deferred Compensation Amortization 532 4,513 Non-Cash Rent Expense and Other 800 3,649 Changes in Assets and Liabilities Investments (192 ) Accounts Receivable (17,477 ) (15,440 ) Merchandise Inventories (160,363 ) (205,074 ) Prepaid and Other Current Assets (13,184 ) (2,174 ) Accounts Payable 230,677 191,431 Accrued and Other Current Liabilities 14,545 44,318 Deferred Rent Incentives 10,351 16,674 Net Cash Provided by Operating Activities 124,504 76,100 INVESTING ACTIVITIES Cash Paid for Property and Equipment (47,103 ) (39,176 ) Proceeds Received from Sale of Fixed Assets and Leaseholds 4,648 Other 85 22 Net Cash (Used in) Investing Activities (47,018 ) (34,506 ) FINANCING ACTIVITIES Proceeds from Long Term Debt - ABL Senior Secured Revolving Facility 292,001 244,900 Principal Payments on Long Term Debt (1,181 ) (1,105 ) Principal Payments on Term Loan (11,443 ) (13,500 ) Principal Payments on Long Term Debt - ABL Senior Secured Revolving Facility (347,301 ) (292,139 ) Equity Investment 200 Payment of Dividends (625 ) 5 Net Cash (Used in) Financing Activities (68,549 ) (61,644 ) Increase (Decrease) in Cash and Cash Equivalents 8,937 (20,050 ) Cash and Cash Equivalents at Beginning of Period 33,878 58,376 Cash and Cash Equivalents at End of Period $ 42,815 $ 38,326 Supplemental Disclosure of Cash Flow Information; Interest Paid $ 60,972 $ 68,673 Income Taxes Paid, Net of Refunds $ (727 ) $ 2,825 Non-Cash Investing Activities: Accrued Purchases of Property and Equipment $ 2,670 $ (773 ) 6 BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX AND THREE MONTH PERIODS ENDED DECEMBER 1, 2007 AND DECEMBER 2, 2006 (UNAUDITED) 1. Basis of Presentation The unaudited Condensed Consolidated Financial Statements include the accounts of Burlington Coat Factory Investments Holdings, Inc. and all of its subsidiaries (“Company" or “Holdings”). Burlington Coat Factory Investments Holdings, Inc. has no operations and its only asset is all of the stock in Burlington Coat Factory Warehouse Corporation. All discussions of operations in this report relate to Burlington Coat Factory Warehouse Corporation and its subsidiaries (“BCFWC”), which are reflected in the financial statements of Burlington Coat Factory Investments Holdings, Inc. and its subsidiaries.The accompanying financial statements are unaudited, but in the opinion of management reflect all adjustments (which are of a normal and recurring nature) necessary for the fair presentation of the results of operations for the interim periods. The balance sheet at June 2, 2007 has been derived from the audited consolidated financial statements in the Company's Annual Report on Form 10-K for the fiscal year ended June 2, 2007 (Fiscal 2007). Because the Company's business is seasonal in nature, the operating results for the six and three month periods ended December 1, 2007 and the corresponding periods ended December 2, 2006 are not necessarily indicative of results for the fiscal years ending May 31, 2008 (Fiscal 2008) and June 2, 2007. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. It is suggested that these unaudited Condensed Consolidated Financial Statements be read in conjunction with the financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the fiscal year ended June 2, 2007. 2.Principles of Consolidation The unaudited Condensed Consolidated Financial Statements include the accounts of Burlington Coat Factory Investments Holdings, Inc. and all of its subsidiaries in which it has the controlling financial interest through direct ownership of a majority voting interest or a controlling managerial interest.All intercompany accounts and transactions have been eliminated. Holdings was incorporated in the State of Delaware on April10, 2006. Holdings’ Certificate of Incorporation authorizes 1,000 shares of common stock, par value of $0.01 per share. All 1,000 shares are issued and outstanding and Burlington Coat Factory Holdings, Inc. (Parent) is the only holder of record of this stock. 7 3. Assets Held for Disposal Assets Held for Disposal represent assets owned by the Company that management has committed to sell in the near term.The Company has either identified or is actively seeking out potential buyers for these assets as of the balance sheet dates.The assets listed as “Assets Held for Disposal” are primarily comprised of buildings related to store operations and store leases held by the Company. Assets held for disposal are valued at the lower of their carrying value or fair value as follows (in thousands): December 1, 2007 June 2, 2007 Fixed Assets $ 4,237 $ 32,320 Favorable Leases 2,753 2,753 $ 6,990 $ 35,073 During the six months ended December 1, 2007, assets which were previously held for sale no longer qualified as held for sale due to the fact that there is no longer an active program to locate a buyer.The Company reclassified operating stores with a fixed asset value of $28.0 million out of the caption “Assets Held for Disposal” on the Company’s Condensed Consolidated Balance Sheets into the caption “Property and Equipment – Net of Accumulated Depreciation.”The impact of the transaction resulted in a charge against “Other (Income), Net” in the Company’s Condensed Consolidated Statements of Operations of $0.3 million for the six and three months ended December 1, 2007, reflecting the adjustment for depreciation expense that would have been recognized had the asset been continuously classified as held and used. 4. Long Term Debt Long-term debt consists of (in thousands): December 1, 2007 June 2, 2007 Industrial Revenue Bonds, principal due annually, 6.0% interest due in semi-annual payments of various amounts from March 1, 2008 to September 1, 2010 $ 3,295 $ 4,190 Promissory Note, 4.43% due in monthly payments of $8 through December 23, 2011 338 375 Promissory Note, non-interest bearing, due in monthly payments of $17 through January 1, 2012 833 934 Senior Notes, 11⅛% due at maturity on April 15, 2014, semi-annual interestpayments from April 15, 2008 to April 15, 2014 299,929 299,665 Senior Discount Notes, 14.5% due at maturity on October 15, 2014. Semi-annual discount accretion to maturity amount from October 15, 2006 to April 15, 2008 and semi-annualinterest payments from October 15, 2008 to October 15, 2014. 94,320 87,978 $900 million senior secured term loan facility, Libor + 2.25% due in quarterlypayments of $2.3 million from March 1, 2008 to May 28, 2013. 872,807 884,250 $800 million ABL Senior Secured Revolving Facility, Libor plus spread based onaverage outstanding balance. 103,700 159,000 Capital Lease Obligations 25,763 25,912 Subtotal 1,400,985 1,462,304 Less Current Portion (1,584 ) (5,974 ) Long-Term Debt and Obligations Under Capital Leases $ 1,399,401 $ 1,456,330 The $900 million senior secured term loan is to be repaid in quarterly payments of $2.3 million from May 30, 2006 to May 28, 2013.At the end of each fiscal year, the Company is required to make a payment based on 50% of the available free cash flow (as defined in the credit agreement).This payment offsets future mandatory quarterly payments.Based on the available free cash flow (as defined in the credit agreement) for the year ended June 2, 2007, the Company paid $11.4 million on September 4, 2007.This payment offsets the quarterly payments of $2.3 million through the third quarter of fiscal year 2009 and $0.2 million of the quarterly payment to be made in the fourth quarter of fiscal year 2009.As a result, the Company will not make any cash payments related to the mandatory quarterly payments until the fourth quarter of Fiscal 2009. Repayments, net of borrowings, amounted to $55.3 million and $114.7 million for the six and three months ended December 1, 2007, respectively, related to the Company’s $800 million Available Business Line (ABL)Senior Secured Revolving Facility.These repayments are the result of excess cash flow that the Company used to pay down the facility at various points in time. 8 Holdings and certain subsidiaries of BCFWC fully and unconditionally guarantee BCFWC’s obligations under the $800 million ABL Senior Secured Revolving Facility and $900 million senior secured term loan facility.These guarantees are both joint and several. As of December 1, 2007, the Company is in compliance with all of its debt covenants.The agreements regarding the ABL Senior Secured Revolving Facility and the senior secured term loan facility as well as indentures governing the BCFWC Senior Notes and Holdings Senior Discount Notes contain covenants that, among other things, limit the Company’s ability and the ability of the Company’s restricted subsidiaries to pay dividends on, redeem or repurchase capital stock; make investments; incur additional indebtedness or issue preferred stock; create liens; permit dividends or other restricted payments by the Company’s subsidiaries; sell all or substantially all of the Company’s assets or consolidate or merge with or into other companies; and engage in transactions with affiliates. The Company has $50.5 million and $55.6 million in deferred financing fees, net of accumulated amortization, as of December 1, 2007 and June 2, 2007, respectively, related to its long term debt instruments recorded in the line item “Other Assets” on the Condensed Consolidated Balance Sheets.Amortization of deferred financing fees amounted to $5.1 million and $2.5 million for the six and three month periods ended December 1, 2007, respectively, and $5.1 and $2.6 million for the six and three month periods ended December 2, 2006, respectively.These amounts are recorded in the line item “Amortization” in the Company’s Condensed Consolidated Statements of Operations. 5.Lines of Credit The Company is a party to an $800 million ABL senior secured revolving credit facility. The facility, entered into on April 13, 2006, is for a five year period at an interest rate of LIBOR plus a spread which is determined by the Company’s annual average borrowings outstanding. The maximum borrowing under the facility during the six and three month period ended December 1, 2007 was $247.2 million. Average borrowings during the six and three month periods ended December 1, 2007 amounted to $204.5 million and $200.6 million, respectively, at an average interest rate of 7.16% and 7.15% respectively. At December 1, 2007 and June 2, 2007, $103.7 million and $159.0 million, respectively, were outstanding under this credit facility. Commitment fees of .25% are charged on the unused portion of the facility and are included in the line item “Interest Expense” on the Company’s Condensed Consolidated Statements of Operations. 6.Derivative Instruments and Hedging Activities The Company participates in two interest rate cap agreements to manage interest rate risk associated with its long-term debt obligations.These agreements are classified as “Other Assets” within the Company’s Condensed Consolidated Balance Sheets. Each agreement became effective on May 12, 2006.One interest rate cap agreement has a notional principal amount of $300 million with a cap rate of 7.0%, and terminates on May 31, 2011.The other agreement has a notional principal amount of $700 million with a cap rate of 7.0%, and terminates on May 29, 2009.The Company does not monitor these interest rate cap agreements for hedge effectiveness.Losses associated with these contracts amounted to $0.1 million and $0.2 million for the six and three month periods ended December 1, 2007, respectively, compared with $1.7 million and $0.6 million for the six and three month periods ended December 2, 2006, respectively, and are included in the line item “Interest Expense” on the Company’s Condensed Consolidated Statements of Operations. The fair market value of the interest rate contracts at December 1, 2007 and June 2, 2007 amounted to $0.2 million and $0.3 million respectively.(See also Note 18 to the Condensed Consolidated Financial Statements entitled “Subsequent Events” for further discussion related to derivative instruments and hedging activities.) 7. Store Exit Costs The Company establishes reserves covering future obligations of closed stores and stores expected to be closed, including lease and severance obligations.These reserves are included in the line item “Other Current Liabilities” in the Company’s Condensed Consolidated Balance Sheets and are recorded under the line item “Selling and Administrative Expenses” on the Company’s Condensed Consolidated Statement of Operations.Reserves at December 1, 2007 and June 2, 2007 consisted of (in thousands): Fiscal Year Reserve Established Balance at June 2, 2007 Additions Payments Balance at December 1, 2007 2005 $ 241 - $ (107 ) $ 134 2007 1,078 - (1,047 ) 31 2008 - $ 450 (149 ) 301 $ 1,319 $ 450 $ (1,303 ) $ 466 9 The Company believes that these reserves are adequate to cover the expected contractual lease payments and other ancillary costs related to the closings. Scheduled rent related payments for the costs over the remainder of the contractual obligation periods are: Fiscal 2008 - $0.4 million and Fiscal 2009 - $0.1 million. 8. Income Taxes As of December 1, 2007, the Company had a current deferred tax asset of $34.4 million and a non-current deferred tax liability of $489.0 million.As of June 2, 2007, the Company had a current deferred tax asset of $35.1 million and a non-current deferred tax liability of $551.3 million. Current deferred tax assets consisted primarily of certain operating costs and inventory related costs not currently deductible for tax purposes.Non-current deferred tax liabilities primarily relate to rent expense, pre-opening costs, intangible costs and depreciation expense where the Company has a future obligation for tax purposes. Income taxes are provided on an interim basis based upon the Company’s estimate of the effective annual income tax rate.As of December 1, 2007 and June 2, 2007, valuation allowances amounted to $8.3 million and related primarily to state tax net operating losses. The Company believes that it is more likely than not that a majority of the benefit of the state tax net operating losses will not be realized.Any future tax benefit recognized by the use of a state tax net operating loss that was established prior to the merger, where a valuation allowance has been established, will be recorded first to reduce to zero the goodwill related to the merger, second to reduce to zero other noncurrent intangible assets and third to reduce income tax expense. The Company adopted FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes – An Interpretation of FASB Statement No. 109” (FIN 48) as of June 3, 2007.FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an entity’s financial statements in accordance with FASB Statement No. 109, “Accounting for Income Taxes.”FIN 48prescribes a recognition threshold and measurement attributes for financial statement disclosure of tax positions taken or expected to be taken on a tax return.FIN 48 requires that the Company recognize in the financial statements the impact of a tax position taken or expected to be taken in a tax return, if that position is “more likely than not” of being sustained upon examination by the relevant taxing authority, based on the technical merits of the position.The tax benefits recognized in the financial statements from such a position are measured based on the largest benefit that has a greater than fifty percent likelihood of being realized upon ultimate resolution.Additionally, FIN 48 provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. Upon adoption, the cumulative effect of applying the provisions of FIN 48 was an increase of approximately $48.9 million in the liability for unrecognized tax benefits and related interest and penalty, a $39.2 million decrease in the deferred income tax liability and a $9.7 million increase in the accumulated deficit.As of December 1, 2007, there have been no material changes to the Company’s unrecognized tax benefits since the date of adoption. As of December 1, 2007, the Company reported total unrecognized benefits of $58.0 million, which if recognized $19.9 million would affect the Company’s effective tax rate.For the six and three month periods ended December 1, 2007, the Company recorded $2.3 million and$1.3 million, respectively, of interest and penalties, as a result of positions taken during a prior period.Cumulative interest and penalties of $14.8 million have been recorded on the Company’s balance sheet as of December 1, 2007.The Company recognizes interest and penalties related to unrecognized tax benefits as part of income taxes. The Company files tax returns in the U.S. federal jurisdiction and various state jurisdictions.The Company is currently open to audit under the statute of limitations by the Internal Revenue Service for fiscal years 2003 through 2006.The Company or its subsidiaries’ state income tax returns are open to audit under the statute of limitations for the fiscal years 2003 through 2006. 9. Barter Transactions The Company accounts for barter transactions under Statement of Financial Accounting Standards No. 153 (SFAS 153), “Exchanges of Nonmonetary Assets, an amendment of APB Opinion Number 29” and Emerging Issues Task Force 93-11 (EITF 93-11), “Accounting for Barter Transactions Involving Barter Credits.”Barter transactions with commercial substance are recorded at the estimated fair value of the products exchanged, unless the products received have a more readily determinable estimated fair value. During the Company’s first quarter of Fiscal 2008, the Company exchanged $5.2 million of inventory for certain advertising credits.To account for the exchange, the Company recorded “Sales” and “Cost of Sales” of $5.2 million in the Company’s Condensed Consolidated Statements of Operations.The advertising credits received are to be used over the next three to five years.The Company recorded prepaid advertising in the line items “Prepaid and Other Current Assets” and “Other Assets,” of $1.6 million and $2.9 million, respectively, in the Company’s Condensed Consolidated Balance Sheets as of December 1, 2007.For the six and three month periods ended December 1, 2007, the Company utilized $0.8 million and $0.7 million, respectively, of the barter advertising credits. 10 10.Stock Option and Award Plans and Stock-Based Compensation On April 13, 2006, the Parent’s Board of Directors adopted the 2006 Management Incentive Plan (“Plan”). The Plan provides for the granting of service-based and performance-based stock options and restricted stock to executive officers and other key employees of the Company and its subsidiaries.Pursuant to the Plan employees are granted options to purchase “units” of common stock in the Parent. Each unit consists of nine shares of ClassA common stock and one share of Class L common stock of the Parent. The shares comprising a unit are in the same proportion as the shares of ClassA and Class L common stock held by all stockholders of the Parent.The options are exercisable only for whole units and cannot be separately exercised for the individual classes of the Parent common stock.There are 511,122 units reserved under the Plan consisting of 4,600,098 shares of Class A common stock of Holdings and 511,122 shares of Class L common stock of Holdings. Units granted during the six and three month period ended December 1, 2007 were granted in three tranches with exercise prices as follows: Tranche 1:$100 per Unit; Tranche 2:$180 per Unit; and Tranche 3:$270 per Unit.The service-based awards cliff vest 40% on the second anniversary of the award with the remaining amount vesting ratably over the subsequent three years. The final exercise date for any option granted is the tenth anniversary of the grant date. All options become exercisable upon a change of control unless the options are assumed by the acquiring or surviving entity. Unless determined otherwise by the plan administrator, upon cessation of employment; (1) options that have not vested will terminate immediately; (2) units previously issued upon the exercise of vested options will be callable at the Company’s option; and (3) unexercised vested options will be exercisable for a period of 60 days. As of December 1, 2007, the Company had 372,000 options outstanding to purchase units. All options granted to date are service based awards. On June 4, 2006, the Company adopted SFAS No. 123R (Revised 2004), “Share-Based Payment” (SFAS 123R), using the modified prospective method, which requires companies to record stock compensation expense for all non-vested and new awards beginning as of the adoption date. For the six and three months ended December 1, 2007, the Company recognized non-cash stock compensation expense of $0.5 million ($0.3 million after tax) and $0.3 million ($0.2 million after tax), respectively, net of $0.9 million and $0.4 million forfeiture adjustments for the respective periods that were recorded as a result of actual forfeitures being higher than initially estimated.In comparison, for the six and three months ended December 2, 2006, the Company recorded $1.5 million ($0.9 million after tax) and $0.8 million ($0.4 million after tax), respectively, of non-cash stock compensation expense.The amounts for all periods are included in the line item “Selling and Administrative Expense” on the Company’s Condensed Consolidated Statements of Operations. The application of SFAS 123R had no impact on cash flow from operations or financing activities. At December 1, 2007, there is approximately $10.1 million of unearned non-cash stock-based compensation that the Company expects to recognize as expense over the next 5.0 years. The service based awards are expensed on a straight line basis over the requisite service period of five years. During the six and three months ended December 1, 2007, there were options granted to purchase 85,000 and 17,500 units. There were no options to purchase units cancelled and no options were exercised during the period ended December 1, 2007. At December 1, 2007 no options are exercisable. Stock Option Unit Transactions are summarized as follows: Number of Units Weighted Average Exercise Price Per Unit Options Outstanding June 2, 2007 367,000 $180.00 Options Issued 85,000 $183.33 Options Forfeited (80,000) $180.00 Options Cancelled Options Exercised Options Outstanding December 1, 2007 372,000 $180.76 The following table summarizes information about the stock options outstanding under the Parent’s 2006 Plan as of December 1, 2007: 11 Option Units Outstanding Option Units Exercisable Range of Exercise Prices Number Outstanding at December 1, 2007 Weighted Average Remaining Contractual Life Weighted Average Exercise Price Number Exercisable at December 1, 2007 Tranche 1 $ 90.00 - $100.00 124,000 8.7 years $ 92.28 -0- Tranche 2 $ 180.00 124,000 8.7 years $ 180.00 -0- Tranche 3 $ 270.00 124,000 8.7 years $ 270.00 -0- 372,000 -0- The fair value of each stock option granted is estimated on the date of grant using the Black-Scholes option pricing model with the following weighted average assumptions used for grants under the Parent’s 2006 Plan in Fiscal 2007 and Fiscal 2008: Six Months Ended December 1, 2007 Six Months Ended December 2, 2006 Risk-free interest rate 4.11 % 4.75 % Expected volatility 67 % 70 % Expected life 4.5 years 4.5 years Contractual life 10 years 10 years Expected dividend yield 0.0 % 0.0 % Fair value of option units granted Tranche 1 Tranche 2 Tranche 3 $56.65 $42.60 $33.13 $53.13 $38.79 $30.53 11. Impairment of Long-Lived Assets The Company accounts for impaired long-lived assets in accordance with SFAS No. 144, Accounting for the Impairment or Disposal of Long-Lived Assets. This statement requires that long-lived assets and certain identifiable intangibles to be held and used by an entity be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Also, long-lived assets and certain intangibles to be disposed of should be reported at the lower of the carrying amount or fair value less cost to sell. The Company considers historical performance and future estimated results in its evaluation of potential impairment and then compares the carrying amount of the asset to the estimated future cash flows expected to result from the use of the asset. If the carrying amount of the asset exceeds the estimated expected undiscounted future cash flows, the Company measures the amount of the impairment by comparing the carrying amount of the asset to its fair value. The estimation of fair value is measured by discounting expected future cash flows using the Company’s incremental borrowing rate. Impairment charges recorded during each ofthe six and three month periods ended December 1, 2007 amounted to $7.4 million and $6.8 million, respectively.The majority of the impairment charges for both the six and three month periods ended December 1, 2007 is related to the impairment of favorable leases in the amount of $4.7 million related to six of the Company’s stores.The Company also impaired $1.1 of leasehold improvements and $1.0 million of furniture and fixtures related to ten of the Company’s stores for both the six and three month periods ended December 1, 2007.For the six months ended December 1, 2007, $0.6 million of certain warehouse equipment was also impaired.Impairment charges recorded during each of the six and three month periods ended December 2, 2006 amounted to $3.7 million.For the six and three months ended December 2, 2006, $2.6 million of the impairment charge related to leasehold improvements and $1.1 million of the impairment charge related to favorable leases at two of the Company’s stores.The impairment charges for the periods ended December 1, 2007 and December 2, 2006 are predominately related to a decline in operating performance of certain stores. 12.Comprehensive Income/(Loss) The Company accounts for comprehensive income/(loss) in accordance with SFAS No. 130, Reporting Comprehensive Income.For the six and three month period ended December 1, 2007 and the six and three month period ended December 2, 2006, comprehensive income/(loss) consisted of net income/(loss). 12 13. Other Revenue Other Revenue consists of rental income received from leased departments, subleased rental income, layaway, alteration and other service charges and other miscellaneous items.Layaway, alteration and other service fees amounted to $6.6 million and $4.2 million for the six and three month periods ended December 1, 2007, respectively, compared to $8.7 and $6.6 million for the six and three month periods ended and December 2, 2006, respectively.Rental income from leased departments amounted to $3.5 million and $2.0 million for each of the six and three month periods ended December 1, 2007, respectively compared to $4.8 million and $2.5 million for each of the six and three month periods ended December 2, 2006, respectively. Subleased rental income and other miscellaneous revenue items amounted to $5.8 million and $2.9 million for the six and three month periods ended December 1, 2007, respectively compared to $6.1 million and $3.0 million for the six and three month periods ended December 2, 2006, respectively. 14.Segment Information The Company reports segment information in accordance with SFAS No. 131, Disclosure about Segments of an Enterprise and Related Information.The Company has one reportable segment, operating within the United States. Sales by major product categories are as follows (in thousands): Six Months Ended Three Months Ended December 1, 2007 December 2, 2006 December 1, 2007 December 2, 2006 Apparel $ 1,310,913 $ 1,308,687 $ 778,969 $ 801,267 Home Products 314,422 332,926 167,597 183,500 $ 1,625,335 $ 1,641,613 $ 946,566 $ 984,767 Apparel includes all clothing items for men, women and children and apparel accessories, such as jewelry, perfumes and watches. Home Products includes linens, home furnishings, gifts, baby furniture and baby furnishings. 15.Acquisition of Value City Leases and Lease Properties On October3, 2007, Burlington Coat Factory Warehouse Corporation and certain wholly-owned subsidiaries (“Burlington”) entered into an Agreement to Acquire Leases and Lease Properties (the “Agreement”) fromRetail Ventures, Inc., an Ohio corporation (the “RVI”), together with its wholly-owned subsidiaries, Value City Department Stores LLC, an Ohio limited liability company (“Value City” or “VCDS”), and GB Retailers, Inc., a Delaware corporation (“GB Retailers” and, together with VCDS, the “VCDS Tenants”), and from Schottenstein Stores Corporation (“SSC”) and certain affiliates of SSC (collectively with SSC, the “SSC Landlords”). RVI, the VCDS Tenants and the SSC Landlords are collectively referred to as the Value City Entities.The aggregate purchase price to be paid by Burlington for up to 24 leases is approximately $16.0million subject to certain potential adjustments provided for in the Agreement. The Value City Entities and Burlington have been working together in good faith to obtain the necessary landlord consents and lease amendments to allow the disposition of the Leased Premises to occur as specified in the Agreement. In the event that any necessary landlord consents or lease amendments cannot be obtained, the parties may remove one or more of the Leased Premises from the transaction. The effective dates of the lease assignments and transfer of possession of the Leased Premises will occur onvarious dates, subject to change as described in the Agreement. The Agreement contains customary representations, warranties and covenants, and the transactions contemplated by the Agreement are subject to certain adjustments and closing conditions. In connection with the Agreement, the parties entered into an Escrow Agreement pursuant to which approximately ten percent (10%) of the purchase price for the Leased Premises was deposited with the escrow agent upon execution of the Agreement. The escrow proceeds and the remainder of the purchase price will be delivered to Value City at the closing of the contemplated transactions. Also at the closing, RVI will enter into an Indemnification Agreement with Burlington pursuant to which the Company will provide certain indemnities and undertake certain obligations in favor of Burlington.The Company is scheduled to close onfourteen (two of which will result in relocationsof current Burlington Coat Factory Stores)of these leases inFiscal 2008. 16.Commitments and Contingencies The Company is party to various litigation matters arising in the ordinary course of business. The ultimate legal and financial liability of the Company with respect to such litigation cannot be estimated with certainty, but Management believes, based on its examination of these matters, experience to date and discussions with counsel, that ultimate liability from the Company’s various litigation matters will not be material to the business, financial condition, results of operations or cash flows of the Company. 13 17. Reclassifications Certain reclassifications have been made to the Condensed Consolidated Statements of Operations for the six and three month periods ended December 2, 2006 and to the Condensed Consolidated Statement of Cash Flows for the six months ended December 2, 2006 to conform to the classifications used in the current period. In the Condensed Consolidated Statements ofOperations, impairment expense of $2.6 million and $1.1 million, previously recorded in “Depreciation” and “Amortization,” respectively, for both the six and three month periods ended December 2, 2006, has been reclassified as “Impairment” for the respective periods. In the Condensed Consolidated Statement of Cash Flows for the six month period ended December 2, 2006, impairment expense of $2.6 million and $1.1 million, previously included in “Depreciation” and “Amortization,” respectively, has been reclassified as “Impairment.”Also in the Condensed Consolidated Statement of Cash Flows for the six months ended December 2, 2006, Deferred Rent Incentives of $3.6 million and $13.1 million previously recorded in the line items “Non-Cash Rent Expense and Other” and “Accounts Receivable,” respectively, have been reclassified and included in the line item “Deferred Rent Incentives.” 18.Subsequent Events On December 20, 2007, the Company entered into an interest rate cap agreement to limit interest rate risk associated with its future long-term debt obligations.The agreement has a notional principal amount of $600 million with a cap rate of 7.0%, and terminates on May 31, 2011.The agreement will be classified as “Other Assets” within the Company’s Condensed Consolidated Balance Sheets.The agreement will be effective on May 29, 2009 upon the termination of the Company’s existing $700 million interest rate cap.The Company will determine prior to the effective date whether it will monitor this interest rate cap agreement for hedge effectiveness. Until the Company determines the accounting treatment that will be used, the Company will adjust the interest rate cap to fair value on a quarterly basis and as a result, gains/(losses) associated with this contract will be included in the line item “Interest Expense” on the Company’s Condensed Consolidated Statements of Operations. 19. Recent Accounting Pronouncements a. In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements which defines fair value, establishes a framework for measurement and expands disclosure about fair value measurements. Where applicable, SFAS 157 simplifies and codifies related guidance within generally accepted accounting principles. This statement shall be effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.The Company is in the process of evaluating the impact of SFAS No. 157 on its Consolidated Financial Statements. b. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities – including an amendment of FASB Statement No. 115.SFAS No. 159 permits entities to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value, with unrealized gains and losses related to these financial instruments reported in earnings at each subsequent reporting date.This Statement is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007.The Company is in the process of evaluating the impact of SFAS No. 159 on its Consolidated Financial Statements. c. On December 4, 2007, the FASB issued SFAS No. 141(R), Business Combinations.SFAS No. 141(R) applies to any transaction or other event that meets the definition of a business combination.Where applicable, SFAS No. 141(R) establishes principles and requirements for how the acquirer recognizes and measures identifiable assets acquired, liabilities assumed, noncontrolling interest in the acquiree and goodwill or gain from a bargain purchase.In addition, SFAS 141(R) determines what information to disclose to enable users of the financial statements to evaluate the nature and financial effects of the business combination.This statement is to be applied prospectively for fiscal years beginning after December 15, 2008. The Company is in the process of evaluating the impact of SFAS No. 141(R) on its Consolidated Financial Statements. d. On December 4, 2007, the FASB issued SFAS No. 160, Noncontrolling Interests in Consolidated Financial Statements, An Amendment of ARB No. 51.SFAS No. 160 amends ARB 51 to establish accounting and reporting standards for the noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary.It also amends certain of ARB 51’s consolidation procedures for consistency with the requirements of FASB Statement No. 141(R).This statement is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2008.The statement shall be applied prospectively as of the beginning of the fiscal year in which the statement is initially adopted. 14 20. Condensed Guarantor Data On April 13, 2006, BCFWC issued $305 million aggregate principal amount of 11⅛% Senior Notes due 2014. The notes were issued under an indenture issued on April 13, 2006. Holdings and subsidiaries of BCFWC have fully and unconditionally guaranteed these notes.These guarantees are both joint and several.The following condensed consolidating financial statements present the financial position, results of operations and cash flows of Holdings, BCFWC, exclusive of subsidiaries (referred to herein as “BCFW”), and the guarantor subsidiaries. The Company has one non-guarantor subsidiary that is not wholly-owned and is considered to be “minor” as that term is defined in Rule 3-10 of Regulation S-X promulgated by the Securities and Exchange Commission. Neither the Company nor any of its subsidiaries may declare or pay cash dividends or make other distributions of property to any affiliate unless such dividends are used for certain specified purposes including, among others, to pay general corporate and overhead expenses incurred by Holdings in the ordinary course of business, or the amount of any indemnification claims made by any director or officer of Holdings or the Company, to pay taxes that are due and payable by Holdings or any of its direct or indirect subsidiaries, or to pay interest on Holdings Senior Discount Notes, provided that no event of default under BCFWC’s debt agreements has occurred or will occur as the result of such interest payment. BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATING BALANCE SHEETS As of December 1, 2007 ASSETS Holdings BCFWC Guarantors Eliminations Consolidated (All amounts in thousands) Current Assets: Cash and Cash Equivalents $ - $ 6,175 $ 36,640 $ - $ 42,815 Restricted Cash and Cash Equivalents - - 2,719 - 2,719 Investments - Accounts Receivable - 39,042 2,009 - 41,051 Merchandise Inventories - 1,555 869,379 - 870,934 Deferred Tax Asset - 13,130 21,306 - 34,436 Prepaid and Other Current Assets - 64,196 10,596 (29,070 ) 45,722 Assets Held for Disposal - - 6,990 - 6,990 Total Current Assets - 124,098 949,639 (29,070 ) 1,044,667 Property and Equipment - Net of Accumulated Depreciation - 62,042 899,030 - 961,072 Goodwill - 46,219 - - 46,219 Trademark - 526,300 - - 526,300 Net Favorable Leases - 565,868 - 565,868 Other Assets 343,468 1,832,600 12,328 (2,132,874 ) 55,522 Total Assets $ 343,468 $ 2,591,259 $ 2,426,865 $ (2,161,944 ) $ 3,199,648 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts Payable $ - $ 626,052 $ - $ - $ 626,052 Income Taxes Payable - 29,070 (29,070 ) - Other Current Liabilities - 107,949 107,951 - 215,900 Current Maturities of Long Term Debt - - 1,584 - 1,584 Total Current Liabilities - 734,001 138,605 (29,070 ) 843,536 Long Term Debt - 1,276,436 122,965 - 1,399,401 Other Liabilities - 16,981 117,296 (10,000 ) 124,277 Deferred Tax Liability - 220,373 268,593 - 488,966 Stockholders' Equity: Preferred Stock - Common Stock - Capital in Excess of Par Value 455,467 455,467 1,573,579 (2,029,046 ) 455,467 Retained Earnings (Accumulated Deficit) (111,999 ) (111,999 ) 205,827 (93,828 ) (111,999 ) Total Stockholders' Equity 343,468 343,468 1,779,406 (2,122,874 ) 343,468 Total Liabilities and Stockholders' Equity $ 343,468 $ 2,591,259 $ 2,426,865 $ (2,161,944 ) $ 3,199,648 15 BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATING BALANCE SHEETS As of June 2, 2007 ASSETS Holdings BCFWC Guarantors Eliminations Consolidated (All amounts in thousands) Current Assets: Cash and Cash Equivalents $ - $ 20,035 $ 13,843 $ - $ 33,878 Restricted Cash and Cash Equivalents - - 2,753 - 2,753 Investments - Accounts Receivable - 28,787 1,803 - 30,590 Merchandise Inventories - 1,275 709,296 - 710,571 Deferred Tax Asset - 13,233 21,910 - 35,143 Prepaid and Other Current Assets - 24,741 13,849 (3,224 ) 35,366 Assets Held for Disposal - - 35,073 - 35,073 Total Current Assets - 88,071 798,527 (3,224 ) 883,374 Property and Equipment - Net of Accumulated Depreciation - 59,856 888,478 - 948,334 Goodwill - 46,219 - - 46,219 Trademark - 526,300 - - 526,300 Net Favorable Leases - 574,879 - 574,879 Other Assets 380,470 1,738,583 9,231 (2,070,869 ) 57,415 Total Assets $ 380,470 $ 2,459,029 $ 2,271,115 $ (2,074,093 ) $ 3,036,521 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts Payable $ - $ 395,375 $ - $ - $ 395,375 Income Taxes Payable - 3,224 - (3,224 ) - Other Current Liabilities - 111,879 86,748 - 198,627 Current Maturities of Long Term Debt - 4,500 1,474 - 5,974 Total Current Liabilities - 514,978 88,222 (3,224 ) 599,976 Long Term Debt - 1,338,415 117,915 - 1,456,330 Other Liabilities - 10,622 47,825 (10,000 ) 48,447 Deferred Tax Liability - 214,544 336,754 - 551,298 Stockholders' Equity: Common Stock - Capital in Excess of Par Value 454,935 454,935 1,522,383 (1,977,318 ) 454,935 Retained Earnings (Accumulated Deficit) (74,465 ) (74,465 ) 158,016 (83,551 ) (74,465 ) Total Stockholders' Equity 380,470 380,470 1,680,399 (2,060,869 ) 380,470 Total Liabilities and Stockholders' Equity $ 380,470 $ 2,459,029 $ 2,271,115 $ (2,074,093 ) $ 3,036,521 16 BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATING STATEMENT OF OPERATIONS For the Six Months Ended December 1, 2007 Holdings BCFWC Guarantors Eliminations Consolidated (All amounts in thousands) REVENUES: Net Sales $ - $ 1,866 $ 1,623,469 $ - $ 1,625,335 Other Revenue - 1,992 13,871 - 15,863 - 3,858 1,637,340 - 1,641,198 COSTS AND EXPENSES: Cost of Sales (Exclusive of Depreciation andAmortization) - 1,149 999,789 - 1,000,938 Selling and Administrative Expenses - 65,420 463,868 - 529,288 Depreciation - 13,154 48,448 - 61,602 Amortization - 8,254 13,126 - 21,380 Impairment Charges - - 7,379 - 7,379 Interest Expense - 59,345 7,565 - 66,910 Other (Income), Net - (802 ) (1,699 ) - (2,501 ) Equity in (Earnings) Loss of Subsidiaries 27,222 (59,041 ) - 31,819 - 27,222 87,479 1,538,476 31,819 1,684,996 Income (Loss) Before Provision (Benefit) for Income Taxes (27,222 ) (83,621 ) 98,864 (31,819 ) (43,798 ) Provision (Benefit) for Income Taxes - (56,399 ) 39,823 - (16,576 ) Net Income (Loss) $ (27,222 ) $ (27,222 ) $ 59,041 $ (31,819 ) $ (27,222 ) 17 BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATING STATEMENT OF OPERATIONS For the Three Months Ended December 1, 2007 Holdings BCFWC Guarantors Eliminations Consolidated (All amounts in thousands) REVENUES: Net Sales $ - $ 1,109 $ 945,457 $ - $ 946,566 Other Revenue - 1,350 7,735 - 9,085 - 2,459 953,192 - 955,651 COSTS AND EXPENSES: Cost of Sales (Exclusive of Depreciation andAmortization) - 687 556,476 - 557,163 Selling and Administrative Expenses - 33,487 244,914 278,401 Depreciation - 7,295 23,550 - 30,845 Amortization - 5,769 4,860 - 10,629 Impairment Charges - - 6,826 - 6,826 Interest Expense - 29,851 3,834 - 33,685 Other (Income), Net - (417 ) (1,432 ) - (1,849 ) Equity in (Earnings) Loss of Subsidiaries (23,173 ) (68,698 ) - 91,871 - (23,173 ) 7,974 839,028 91,871 915,700 Income (Loss) Before Provision (Benefit) for Income Taxes 23,173 (5,515 ) 114,164 (91,871 ) 39,951 Provision (Benefit) for Income Taxes - (28,688 ) 45,466 - 16,778 Net Income (Loss) $ 23,173 $ 23,173 $ 68,698 $ (91,871 ) $ 23,173 18 BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATING STATEMENT OF OPERATIONS For the Six Months Ended December 2, 2006 Holdings BCFWC Guarantors Eliminations Consolidated (All amounts in thousands) REVENUES: Net Sales $ - $ 2,107 $ 1,639,506 $ - $ 1,641,613 Other Revenue 4,234 15,320 19,554 6,341 1,654,826 1,661,167 COSTS AND EXPENSES: Cost of Sales (Exclusive of Depreciation and Amortization) - 1,315 1,026,068 - 1,027,383 Selling and Administrative Expenses - 76,544 458,097 - 534,641 Depreciation - 11,757 57,817 - 69,574 Amortization - 4,904 16,918 - 21,822 Interest Expense - 63,668 6,962 - 70,630 Impairment Charges - - 3,677 - 3,677 Other (Income), Net - (658 ) (1,005 ) - (1,663 ) Equity in (Earnings) Loss of Subsidiaries 40,061 (52,250 ) - 12,189 40,061 105,280 1,568,534 12,189 1,726,064 Income (Loss) Before Provision (Benefit) for Income Taxes (40,061 ) (98,939 ) 86,292 (12,189 ) (64,897 ) Provision (Benefit) for Income Taxes - (58,878 ) 34,042 - (24,836 ) Net Income (Loss) $ (40,061 ) $ (40,061 ) $ 52,250 $ (12,189 ) $ (40,061 ) 19 BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATING STATEMENT OF OPERATIONS For the Three Months Ended December 2, 2006 Holdings BCFWC Guarantors Eliminations Consolidated (All amounts in thousands) REVENUES: Net Sales $ - $ 1,271 $ 983,496 $ - $ 984,767 Other Revenue 3,702 8,432 - 12,134 4,973 991,928 - 996,901 COSTS AND EXPENSES: Cost of Sales (Exclusive of Depreciation and Amortization) - 773 599,696 - 600,469 Selling and Administrative Expenses - 34,843 252,738 - 287,581 Depreciation - 5,880 28,710 - 34,590 Amortization - 2,457 8,432 - 10,889 Interest Expense - 31,542 3,674 - 35,216 Impairment Charges - - 3,677 - 3,677 Other (Income), Net - (658) (24) - (682) Equity in (Earnings) Loss of Subsidiaries (11,747) (57,272) - 69,019 - (11,747) 17,565 896,903 69,019 971,740 Income (Loss) Before Provision (Benefit) for Income Taxes 11,747 (12,592) 95,025 (69,019) 25,161 Provision (Benefit) for Income Taxes - (24,339) 37,753 - 13,414 Net Income (Loss) 11,747 11,747 57,272 (69,019) 11,747 20 BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATING STATEMENT OF CASH FLOWS For the Six Months Ended December 1, 2007 Holdings BCFWC Guarantors Elimination Consolidated (All amounts in thousands) OPERATING ACTIVITIES Net Cash Provided by Operating Activities $ - $ 63,944 $ 60,560 $ - $ 124,504 INVESTING ACTIVITIES Acquisition of Property and Equipment - Continuing Operations - (10,400 ) (36,703 ) - (47,103 ) Proceeds Received from Sales of Assets Held for Sale - Investing Activity-Other - (36 ) 121 - 85 Net Cash Used in Investing Activities - (10,436 ) (36,582 ) - (47,018 ) FINANCING ACTIVITIES Proceeds from Long -Term Debt – ABLSenior Secured Revolving Facility - 292,001 - - 292,001 Principal Payments on Long Term Debt - - (1,181 ) - (1,181 ) Principal Payments on Long Term Loan - (11,443 ) - - (11,443 ) Principal Payments on Long Term Debt – ABLSenior Secured Revolving Facility - (347,301 ) - - (347,301 ) Payment of Dividends (625 ) (625 ) - 625 (625 ) Receipt of Dividends 625 - - (625 ) - Net Cash Used in Financing Activities - (67,368 ) (1,181 ) - (68,549 ) (Decrease) Increase in Cash and Cash Equivalents - (13,860 ) 22,797 - 8,937 Cash and Cash Equivalents at Beginning of Period - 20,035 13,843 - 33,878 Cash and Cash Equivalents at End of Period $ - $ 6,175 $ 36,640 $ - $ 42,815 21 BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATING STATEMENT OF CASH FLOWS For the Six Months Ended December 2, 2006 Holdings BCFWC Guarantors Elimination Consolidated (All amounts in thousands) OPERATING ACTIVITIES Net Cash Provided by Operating Activities $ - $ 45,679 $ 30,421 $ - $ 76,100 INVESTING ACTIVITIES Acquisition of Property and Equipment - Continuing Operations - (6,909 ) (32,267 ) - (39,176 ) Proceeds Received from Sales of Assets Held for Sale - - 4,648 - 4,648 Investing Activity-Other - 47 (25 ) - 22 Net Cash Used in Investing Activities (6,862 ) (27,644 ) - (34,506 ) FINANCING ACTIVITIES Proceeds from Long Term Debt – ABL Senior Secured Revolving Facility - 244,900 - - 244,900 Principal Payments on Long Term Debt - - (1,105 ) - (1,105 ) Principal Payments on Long Term Loan - (13,500 ) - - (13,500 ) Principal Payments on Long Term Debt – ABL Senior Secured Revolving Facility - (292,139 ) - - (292,139 ) Equity Investment - 200 - - 200 Net Cash Used in Financing Activities - (60,539 ) (1,105 ) - (61,644 ) (Decrease) Increase in Cash and Cash Equivalents - (21,722 ) 1,672 - (20,050 ) Cash and Cash Equivalents at Beginning of Period - 48,865 9,511 - 58,376 Cash and Cash Equivalents at End of Period $ - $ 27,143 $ 11,183 $ $ 38,326 22 BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC. AND SUBSIDIARIES Item 2.Management's Discussion and Analysis of Results of Operations and Financial Condition. The Company’s management intends for this discussion to provide the reader with information that will assist in understanding the Company’s financial statements, the changes in certain key items in those financial statements from period to period, and the primary factors that accounted for those changes, as well as how certain accounting principles affect our financial statements. All discussions of operations in this report relate to Burlington Coat Factory Warehouse Corporation and its subsidiaries, which are reflected in the financial statements of Burlington Coat Factory Investments Holdings, Inc. and its subsidiaries. The following discussion contains forward-looking information and should be read in conjunction with the Condensed Consolidated Financial Statements and notes thereto included elsewhere in this report and in the Company'sAnnual Report on Form 10-K. Our actual results could differ materially from the results contemplated by these forward-looking statements due to various factors, including those discussed under the section entitled “Safe Harbor Statement.” Fiscal Year The Company defines the 2008 fiscal year (Fiscal 2008) and the 2007 fiscal year (Fiscal 2007) as the 12 month period ended May 31, 2008 and the 12 month period ending June 2, 2007, respectively. Overview The Company experienced a decrease in net sales through the first six months ended December 1, 2007 compared with the first six months ended December 2, 2006. Net sales were $1,625.3 million for the six months ended December 1, 2007 and $1,641.6 million for the six months ended December 2, 2006, a 1.0% decrease.These results reflect a 5.6% comparative store sales decrease from the comparative period of a year ago due primarily to unseasonably warm weather during September and October, the impact of the implementation of the Company’s cash-back merchandise return policy after the close of the first fiscal quarter of Fiscal 2007, and weakened consumer demand. Gross margin as a percentage of sales increased to 38.4% from 37.4% during the six month period ended December 1, 2007 compared with the six month period ended December 2, 2006 due to higher initial markup on new purchases and reduced freight costs. The Company recorded a net loss of $27.2 million for the six month period ended December 1, 2007 compared with a net loss of $40.1 million for the six month period ended December 2, 2006. Improved markup on new purchases and decreases in depreciation expense, selling and administrative expense and interest expense, offset in part by lower other revenue income and an increase in impairment charges contributed to the improved net loss position. For the three months ended December 1, 2007 compared with the three months ended December 2, 2006, net sales decreased $38.2 million (3.9%). Comparative store sales decreased 8.0% during the quarter. The decrease in comparative store sales is primarily attributed to unseasonably warm weather in September and October and weakened consumer demand. Gross margin percentage increased to 41.1% from 39.0 % during the three month period ended December 1, 2007 compared with the three monthperiod ended December 2, 2006, due primarily to higher initial markup on new purchases and reduced freight costs. For the three month period ended December 1, 2007, the Company recorded net income of $23.2 million compared to net income of $11.7 million during the three month period ended December 2, 2006. Improved markup on new purchases and decreases in depreciation expense, selling and administrative expense and interest expense, offset in part by lower other revenue income and an increase in impairment charges were responsible for the improved operating results. Current Conditions Store Openings, Closings, and Relocations. During the first six months of Fiscal 2008, the Company opened fifteen Burlington Coat Factory Warehouse Stores (“BCF” stores) andrelocated three BCF stores to locations within the same trading market.As of December 1, 2007, the Company operated 394 stores under the names "Burlington Coat Factory Warehouse" (“BCF”) (374 stores), "Cohoes Fashions" (2 stores), "MJM Designer Shoes" (17 stores), and "Super Baby Depot" (1 store). The Company plans to open five additional BCF stores during remainder of Fiscal 2008.The Company is scheduled to close onthe acquisition of fourteen (two of which will be relocations)leasesfrom Value City(See Note 15)between February and April of Fiscal 2008. New BCF stores at these locationsare expected to be openedduring the fiscal year ending May 30, 2009 (Fiscal 2009).Additionally, the Company has executed fifteen leases for which the stores are also planned to open during Fiscal 2009.The Company is currently in negotiations related to additional stores which, if successfully completed, could result in the Company opening an additional 16 stores (for an aggregate total of 43 new stores) during Fiscal 2009.More than half of these new stores are expected to open in the fall of 2008. 23 Acquisition of Value City Leases and Lease Properties.On October3, 2007, Burlington Coat Factory Warehouse Corporation and certain wholly-owned subsidiaries (“Burlington”) entered into an Agreement to Acquire Leases and Lease Properties (the “Agreement”) fromRetail Ventures, Inc., an Ohio corporation (the “RVI”), together with its wholly-owned subsidiaries, Value City Department Stores LLC, an Ohio limited liability company (“Value City or VCDS”), and GB Retailers, Inc., a Delaware corporation (“GB Retailers” and, together with VCDS, the “VCDS Tenants”), and from Schottenstein Stores Corporation (“SSC”) and certain affiliates of SSC (collectively with SSC, the “SSC Landlords”). RVI, the VCDS Tenants and the SSC Landlords are collectively referred to as the Value City Entities.The aggregate purchase price to be paid by the Company for up to 24 leases is approximately $16.0million subject to certain potential adjustments provided for in the Agreement.Refer to Note 15 to the Condensed Consolidated Financial Statements entitled “Acquisition of Value City Leases and Lease Properties” for a discussion of the transaction. Key Performance Measures Management considers numerous factors in assessing the Company's performance. Key performance measures used by management include comparative store sales, gross margin, inventory levels, inventory turnover and liquidity. Comparative Store Sales. Comparative store sales measure performance of a store during the current reporting period against the performance of the same store in the corresponding period of the previous year. The Company defines its comparative store sales as sales of those stores (net of sales discounts) that are beginning their fifteenth month of operation.Existing stores whose square footage has been changed by more than 20% and relocated stores are classified as new stores for comparative store sales purposes.The method of calculating comparative store sales varies across the retail industry.The Company experienced a decrease in comparative store sales of 5.6% and 8.0% in the six and three month periods ended December 1, 2007 compared with the six and three month periods ended December 2, 2006. Various factors affect comparative store sales, including, but not limited to, weather conditions, current economic conditions, the timing of our releases of new merchandise and promotional events, the general retail sales environment, consumer preferences and buying trends, changes in sales mix among distribution channels, competition, and the success of marketing programs.While any and all of these factors can impact comparative store sales, the Company believes that the decrease in comparative store sales in the six months ended December 1, 2007 as compared to the same period in the prior year is primarily attributable to unusually warm weather in September and October, the impact of the implementation of the Company’s cash-back merchandise return policy after the close of the first quarter of Fiscal 2007, and weakened consumer demand throughout the six months ended December 1, 2007. Gross Margin.Gross margin is a measure used by management to indicate whether the Company is selling merchandise at an appropriate gross profit. Gross margin is the difference between net sales and the cost of sales. For the six month period ended December 1, 2007 compared with the six month period ended December 2, 2006, the Company experienced an increase in gross margin percentage to 38.4% from 37.4%. For the three month periods ended December 1, 2007 and December 2, 2006, the gross margin percentage increased to 41.1% from 39.0%. These increases are due primarily to higher initial markup on new purchases and reduced freight costs. Inventory Levels.Inventory levels are monitored by management to assure that the stores are properly stocked to service customer needs while at the same time assuring that stores are not over-stocked which would necessitate increased markdowns to move slow-selling merchandise. At December 1, 2007, inventory was $870.9 million versus $913.3 million at December 2, 2006. This decrease in inventory is due primarily to a decrease in comparative store inventory of approximately $86.8 million resulting from the Company’s initiative to reduce inventory levels and $21.1 million of inventory at stores closed prior to December 1, 2007 that is included in the prior year period’s inventory.These decreases are offset, in part, by new store inventory of $62.0 million. Inventory Turnover. Inventory turnover is a measure that indicates how efficiently inventory is bought and sold. It measures the length of time the Company owns its inventory. This is significant because usually the longer the inventory is owned, the more likely markdownswould be necessary to sell the inventory. Inventory turnover is calculated by dividing the net sales before sales discounts by the average retail inventory for the period being measured. The annualized inventory turnover rate during the first six months of Fiscal 2008 is consistent with the annualized inventory turnover rate during the first six months of Fiscal 2007 at 2.3 compared with 2.2, respectively. Liquidity.
